Section 2241 does not.

       The parties are invited to submit any Second Circuit or Supreme Court case authority

holding that exhaustion applies to constitutional challenges to immigration detention under

Section 2241. (The Court is aware of the case authority regarding review of final orders of

deportation.)

       SO ORDERED.


Dated: March 12, 2020                               __________________________________
       New York, New York                                      LEWIS J. LIMAN
                                                           United States District Judge




                                                2
